Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00324-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                     John D. DELOACH,
                                           Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 130556
                           Honorable Scott Roberts, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the county court at law’s judgment is
REVERSED, and judgment is RENDERED reinstating the municipal court’s judgment.

       SIGNED November 19, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice